DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) and Species I in the reply filed on 10/31/2022 is acknowledged. While applicants note that claims 1-7 are readable thereon, given the election of Species I, only claims 1-5 are readable thereon.
Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 01/30/2020 and 02/02/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0045646 A1 cited in IDS) in view of Mori et al. (EP 2617785 A1 cited in IDS).

Regarding claim 1, Sato disclose a spectacle lens which includes a lens substrate, a primer layer, a hard coat layer and an antireflection layer in that order from the substrate side, i.e. object side surface (see Abstract and paragraph 0025). The spectacle lens can have hard coat layer and other functional layers only on the surface of lens substrate or on the rear surface thereof as well (see paragraph 0128). Accordingly, Sato disclose the spectacle lens comprising antireflection layer / hard coat layer / primer layer / lens substrate / primer layer / hard coat layer/ antireflection layer.
Sato discloses primer layer comprising a polyurethane resin such as EVAFNOL HA -170 (see paragraphs 0112 and 0160). Given that EVAFNOL HA -170 of Sato is identical to that utilized in the present invention (see paragraph 0112 of published application), it is inherent or obvious that EVAFNOL HA -170 of Sato is polycarbonate polyurethane resin having a tensile strength of greater than 40 N/mm2 and elongation of not less than 300%. 
Sato does not disclose that the primer layer comprises 10 to 40 vol.% inorganic oxide particles as presently claimed.
Mori et al. disclose a primer coating composition for an optical article capable of forming a coating layer having excellent impact resistance, abrasion resistance, adhesion and high refractive index to an optical base material without occurrence of ununiformity and cloudiness (see Abstract). The primer composition comprises urethane resin having a polycarbonate-derived skeleton (polycarbonate urethane resin) and inorganic oxide particles (see Abstract). The inorganic oxide improves the refractive index of the primer coating layer and decrease an interference band generated by the difference in the refractive index between the primer coating layer and an optical base material, and the abrasion resistance of the hard coating layer can be improved (see paragraph 0068). The inorganic oxide can be titanium oxide (see paragraph 0069). To 100 parts by weight of urethane resin, polyester resin is used in amount of 20 to 90 parts by weight and inorganic oxide particle is used in amount of 80 to 205 parts by weight in order to improve dispersion-stability of inorganic oxide particles, adhesion to an optical base material and impact resistance to an optical article (see paragraph 0086). Accordingly, the amount of inorganic particles is 30 to 63 wt%. 
In light of motivation for primer composition comprising inorganic oxide such as titanium oxide in amount of 30 to 63 wt% disclosed by Mori et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use inorganic oxide such as titanium oxide in amount of 30 to 63 wt% in the primer composition of Sato in order to obtain excellent impact resistance, abrasion resistance, adhesion and high refractive index to an optical base material without occurrence of ununiformity and cloudiness, and thereby arrive at the claimed invention. While Mori et al. do not disclose amount of inorganic particles in vol%, the broad range of amount of inorganic particles in wt% will necessarily overlap with presently claimed amount in vol%.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787